DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to include new claims and limitations not previously considered.  Support for the amendments is found in the original filing.  No new matter is presented.
Amended and new grounds of rejection addressing the amended and new claims are below set forth.  The remarks filed 11/8/2022 are not persuasive to overcome the rejections below set forth.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2022 and 8/2/2022 have been considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  There needs to be a space between words “nanospace in”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 11-3 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “distance between two surfaces of two opposing solids”  it is unclear what applicant means by two opposing solids.  It is unclear whether applicant is claiming two opposing solid surfaces or some other solid additive or feature disposed or adhered to the surface.  Clarification of the claim language is requested.
Claims 14 and 15 recite:  “The method of claim 11”  Claim 11 is directed to a traction drive and not to a method.  The claim dependency renders these claims indefinite (i.e. should these claims depend from claim 1 or some other claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation/Introduction
The following claim interpretation/introduction is incorporated into each and every rejection below as though fully set forth therein.
Claims 12 and 14 do not require the presence of the ester synthetic.  Claims 12 and 14 recite the ester synthetic comprises a mixture of trimethylolpropane trimester..”  however this component has not been affirmatively recited as being required  - it is limiting the ester synthetic oil only when present.   The claims may be amended to recite wherein the composition comprise the ester synthetic and said ester synthetic comprises a mixture….  
The claims have been given the broadest reasonable interpretation in view of the specification without reading limitations into the claims from the specification.
The examiner maintains the prior art below cited teaches a lubricant oil and composition for and in a traction drive lubricated with same where the composition lubricates in the nano space in which the distance between two surfaces of two opposing solids constituting the traction drive is 1.0 to 10 nm and renders same obvious by teaching a lubricating oil recognized in the instant specification as possessing the claimed properties.  The oil disclosed by the cited references are taught by virtue of formulae with overlapping carbons which encompass and render obvious the example of the instant specification.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
The applicant has claimed a lubricant base oil not by its chemical components but rather by a measured property.   The measurement of certain properties is common place such as viscosity, viscosity index, etc.; however, some properties may not have been expressly measured in the prior art but may be present inherently in ranges which meet and/or overlap the instantly claimed ranges.  The examples in the instant specification show sample oil a2:

    PNG
    media_image1.png
    268
    910
    media_image1.png
    Greyscale
[0040]
Possessing the claimed values 
    PNG
    media_image2.png
    503
    486
    media_image2.png
    Greyscale
[0041]  
The below prior art teaches this base oil/renders same obvious as more fully below set forth.
The below prior art teaches an alicyclic polycyclic compound of the instant claims (overlapping formulae as more fully below set forth).
Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 5,126,065) further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 1-3 and 11-15
Tsubouchi et al (US 5,126,065) discloses a traction fluid with improved coefficient of traction at high temperatures in a traction drive comprising a hydrogenated dimer of a norbornane for exhibiting excellent performance over a wide temperature range of low to high (Abstract) 
The composition improves the coefficient of friction in at least two rotatable elements having tractive surfaces in a torque transmission relationship (C19 L10-20 – i.e. traction drive of the instant claims) including continuously variable transmissions, hydraulic apparatus etc. (C7 L1-15) The composition provides a high traction coefficient over a wide temperature range and as a result miniaturization and reduction  in weight of the traction drive unit lengthening the service life of the traction drive unit and aids increasing power can be attained (C6 L60-C7L5)
The fluid comprises a norbornane dimer of the following formula:

    PNG
    media_image3.png
    249
    455
    media_image3.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are an alkyl with one carbon/methyl group (rendering obvious the formula of claims 12-13 and 15)
	The composition may further comprise additives such as antioxidants, rust inhibitors, detergents, dispersants, pour point depressants, VI improver, extreme pressure agent, anti wear agent, fatigue preventing agent, anti foam agent, oiliness improver, colorant and the like (C6 L56-65) 
Tsubouchi teaches the composition suitable for use in a traction drive and variable transmission.   The composition provides a high traction coefficient over a wide temperature range and as a result miniaturization and reduction  in weight of the traction drive unit lengthening the service life of the traction drive unit and aids increasing power can be attained (C6 L60-C7L5)  The composition improves the coefficient of friction between rotatable elements having tractive surfaces in a torque transmission relations by introducing between the surfaces of said element the traction drive fluid.  (See claim 12 reference) and affords improve properties over a wide temperature range of low to high and transmission efficiency is improved.  As a result miniaturization of the drive unit, lengthening of service life, and increase power can be attained (C6 L54-C7 L5)(rendering obvious a very small space between the sliding surface)
While Tsubouchi teaches the composition enables miniaturization of the traction drive unit, Tsubouchi does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
	Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the inter surface distance and surface force [0012] Fig 4][0018] (overlapping the claimed range) Fig   the composition is used in engines and transmissions [0002]
Sunahara recognizes that friction reduction between 2 sliding members can be improved with a lubricating oil composition which reduces friction.

    PNG
    media_image4.png
    359
    961
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Tsubouchi in a transmission such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in transmissions and will further impart improved performance over a wide temperature range of low to high to the transmission.
Claim(s) 12 and 14  is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 5,126,065) further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021) as applied to claims 1-3 and 11-15 above further in view of WO 2016152229A1
Regarding Claims 12 and 14:
Modified Tsubouchi et al discloses the limitations above set forth.  Tsubouchi et al discloses the composition may further comprise other traction drive fluids such as mineral oil paraffin mineral oil naphthene mineral oil a wide variety of liquid material by including ester (C6 L25-48) as well as oiliness improvers, rust inhibitors, etc. (C6 L57-65)
While the claims do not apparently require the presence of the ester oil as more fully above discussed in the rejections under section 112 and in the claim interpretation, the examiner offers as an alternative rejection to claims 12 and 14 assuming arguendo this component is required the examiner notes the following:
WO 2016152229A1 discloses a lubricating composition for a transmission providing excellent load resistance and metal fatigue prevention and improved oxidation stability comprising a polyol ester having two or more ester bonds formed from a polyhydric alcohol such as trimethylol propane (P4 translation last par Page 5 translation first par overlapping tri ester) and a monobasic acid having 2 to 24 carbons such as octanoic acid, decanoic acid, dodecanoic acid etc. (P5 translation second par) mixed with a mineral base oil or synthetic base oil (P 5 approx. 6 par) 

    PNG
    media_image5.png
    45
    923
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    50
    979
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    42
    820
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    38
    302
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    974
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    127
    969
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    65
    961
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the mixture of trimethylol propane polyol esters – poly esters- made with the octanoic, decanoic and dodecanoic acids of WO 2016152229A1 to the composition and method of Tsubouchi et al to impart improved lubricity handleability load resistance and metal fatigue properties to the composition and method of Tsubouchi et al.  Further since Tsubouchi et al already contemplates the addition of esters, doing so amounts to nothing more than use of a known composition (ester) in a known environment (transmission/traction fluid) to achieve an entirely expected result (traction/transmission fluid with improved properties).






Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (US 2010/0237274) further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 1-3 and 11-15:
Ota et al (US 2010/0237274) discloses a lubricating composition with excellent traction performance lubricating properties and stability (Abstract) comprising an alicyclic hydrocarbon compound having two or more rings in the molecule, an ester of a carboxylic acid having a branched chain or branched chains with a polyhydric alcohol , an ester of an alicylic polycarboxylic acid with C1 to C18 alcohol [0016] The ester includes a trimethylolpropane ester:

    PNG
    media_image12.png
    482
    443
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    255
    556
    media_image13.png
    Greyscale

The esters are made with alcohols including trimethylol propane [0030] made with carboxylic acids having 3 to 20 carbons [0029] such as C8 and C12 etc. [0031] (overlapping and encompassing C8 alkyl group, C10 alkyl group and C12 alkyl group an trimester where the polyol alcohol has three OH groups and is treated with acids forming three ester groups) (overlapping and encompassing the limitations of claim 12 and 14) rendering obvious a mixture of trimethylol propane triesters with the claimed alkyl groups.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and, Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
The alicyclic hydrocarbon includes bicyclic heptane dimers [0018] 

    PNG
    media_image14.png
    160
    439
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    367
    444
    media_image15.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are hydrogen or are an alkyl with one carbon/methyl group. (overlapping and encompassing the claimed formulae)
Ota discloses the composition further comprising a lubrication improver such as a phosphate ester and amine salt, [0057-0058] an epoxy compound [0060] an acid scavenger [0065] antioxidants [0066] antifoam agent [0069] additional lubrication improvers such as carboxylic acid polyhydric alcohol esters [0071] and conventional additives such as metal deactivator, detergent dispersant, viscosity index improver, oiliness agent, anti wear agent, rust inhibitor, corrosion inhibitor and pour point depressant [0072]
Ota et al (US 2010/0237274) discloses a lubricating composition with excellent traction performance lubricating properties and stability and power transmission capability. [0106]
Ota does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the intersurface distance and surface force [0012] ][0018] (overlapping the claimed range) Fig  Fig 4 the composition is used in engines and transmissions [0002]
Sunahara recognizes that friction reduction between 2 sliding members can be improved with a lubricating oil composition which reduces friction.

    PNG
    media_image4.png
    359
    961
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Ota in sliding mechanism such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in sliding mechanism for power transmission and will further impart improved traction performance, lubricating properties and stability.
Claim(s)  1-3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al (US 2007/0155632) further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 1-3 and 11-15:
Hata et al (US 2007/0155632) discloses a lubricating oil composition comprising a base oil of dimerized norbornane hydrogenated [0026-0028] such as 
    PNG
    media_image16.png
    142
    502
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    224
    505
    media_image17.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are hydrogen or are an alkyl with one carbon/methyl group (rendering obvious the formula of claims 13 and 15)
Additional base oils may be used [0026] 
	The composition comprises a phosphoric acid ester and amine salt thereof an over based calcium sulfonate [0012] as well as an antiwear agent [0059] including dithiophosphates and dithiocarbamate salts [0060] 
The base oil has a high cohesive energy density and enhances the metal to metal friction coefficient and wear resistance imparted by the additives [0065] 
The oil is used in a continuously variable transmission [0062] between the surfaces of a load pressing force [0064] including traction drive types [0001]
The composition is a general purpose lubricating oil for CVT of various types [0022] The base oil has a high traction coefficient [0023]
Hata does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the intersurface distance and surface force [0012][0018] (overlapping the claimed range) Fig  the composition is used in engines and transmissions [0002]
Sunahara recognizes that friction reduction between 2 sliding members can be improved with a lubricating oil composition which reduces friction.

    PNG
    media_image4.png
    359
    961
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Hata in a transmission such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) with a solid surface distance as measured using resonance shear measurement as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in transmissions and will further impart improved traction performance and lubricating properties.
Claim(s) 12 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hata et al (US 2007/0155632) further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021) as applied to claims 1-3 and 11-15 above further in view of 
Regarding Claims 12 and 14:
Modified Hata et al (US 2007/0155632) discloses the limitations as above set forth. Hata discloses additional base oils may be used [0026] 
While the claims do not apparently require the presence of the ester oil as more fully above discussed in the rejections under section 112 and in the claim interpretation, the examiner offers as an alternative rejection to claims 12 and 14 (assuming arguendo this component is required) the following:
WO 2016152229A1 discloses a lubricating composition for a transmission providing excellent load resistance and metal fatigue prevention and improved oxidation stability comprising a polyol ester having two or more ester bonds formed from a polyhydric alcohol such as trimethylol propane (P4 translation last par Page 5 translation first par) and a monobasic acid having 2 to 24 carbons such as octanoic acid, decanoic acid, dodecanoic acid etc. (P5 translation second par) mixed with a mineral base oil or synthetic base oil (P 5 approx. 6 par) 

    PNG
    media_image5.png
    45
    923
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    50
    979
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    42
    820
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    38
    302
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    974
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    127
    969
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    65
    961
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to add the trimethylol propane tri esters of octanoic, decanoic and dodecanoic acids to the composition and method of Hata as taught by WO in order to impart improved metal fatigue prevention and improved oxidation stability and improved lubricity and handleability to the composition and method of Hata.  Further, Hata already contemplates an additional base oil so adding the trimester of WO to impart additional improved properties would be obvious to one of ordinary skill in the art at the time of filing the invention to try with a reasonable success if improving oxidation, lubricity, fatigue etc..
Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. 
The examiner maintains that a prima facie showing of obviousness by a preponderance of the evidence has been established as above set forth.  The prior art teaches the claimed base oils (which are recited in an overly broad and generic manner and are all well-known – paraffin mineral oil, naphthenic, ester, etc.) esp. where the prior art teaches a base oil which encompasses that used in the examples of the instant application as more fully above set forth as such possessing the claimed properties (or overlapping ranges).  The prior art adds the claimed base oil to the claimed traction drive.  
The applicant argues the secondary refence JP ‘551 relies on the friction modifier additives with a specific mineral oil to achieve the desired viscosity coefficient renders it unsuitable to be combined with the primary references cited in conjunction therewith.  This is not persuasive.
First assuming arguendo that a friction additive is required to achieve the desired results, the reference identifies the friction modifier broadly as comprising one or more atoms of O, N, S, and P or having a lipophilic group fatty acid ester, etc.  [0032]  All of the above cited primary references have additives of this nature. Noting that the instant specification also permits the presence of additives [0033] without disrupting the effect of the invention.
Second the applicants assumption that the reference teaches that the base oil is not to be considered makes for the conclusion that lubrication oil compositions are not always suitable for nano-space lubrication is not persuasive and is not taught by the cited prior art.  The applicant argues that the JP reference indicates the type of mineral base oil is not critical, as such any base oil will be suitable thereby including those of the primary reference as above cited.  Nothing in the cited secondary reference precludes the use of the base oil of the primary reference.  Again the JP secondary reference is used to teach that tractions drives possess nano-space between the sliding members.  
Third, the secondary reference JP is cited for the purpose of identifying the distance between surfaces in a traction drive.   Since the primary references expressly recite a traction drive and the secondary reference teaches that traction drives may have the distance between the sliding surfaces in the nanometer range, the examiner maintains the combination of said references for teaching this element is obvious as more fully above set forth. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While the claims are also directed to a property of the base oil, as more fully above set forth the base oil is taught by the primary reference and will therefore possess the claimed property (solid surface distance) and the secondary reference happens to also teach measuring same (though not claimed).
The base oils all appear to be known.  A traction drive is known.  Adding a base oil to a traction drive is known.  Traction drives possessing the nanospace distance is known.   The prior art teaches and renders obvious the claimed invention as more fully above set forth. 
For the above reasons the rejections are maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action and any PTO 892 which may accompany this office action.  For example:
Kurihara et al (US 2009/0145231) discloses a resonance shear measuring method (Abstract) to perform desired measurement on an interface between  two solid surfaces or a thin film, sandwiched in between [0001] necessary for comprehension and control of friction and lubrication on solid surfaces using resonance shear measurement [0002] [0007][0011] to measure rheological properties and friction lubrication properties [0038] The invention enables measuring change in rheological properties of a sample friction and lubricating properties and a coupling intensity between the sample and the substrate.  Lubricating properties can be measured [0076] 
Nanotribological Characterization of Lubricants between Smooth Iron Surfaces discloses resonance shear measurement for evaluating nano rheological and tribological properties of lubricants for example hexadecane and PAO confined between iron surfaces showing resonance curves for the viscosity of the hexadecane and PAO increased due to liquid structuring when surface separation decreased to a value less than 25 and 20nm.  When normal load was less than 1.1mN hexadecane behaved almost solid like with poor lubrication.  When the load was greater than 1.1 mN PAO showed high lubricant in under high L greater than 2 mN.  (Abstract)
W0 2017158894A1 discloses a lubricating oil with normalized peak intensity ratio obtained by resonance shear measurement of 0.4 or more
The resonance of 0.4 more with surface to surface distance is 20 nm or more and the load is 0 mN and 5 mN or less (Abstract)  The composition reduces frictional force in boundary lubrication region while keeping bulk viscosity in the fluid lubrication region low and provides friction reduction (Last Par)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771